DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July  has been entered. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that applicant has amended the claims. However, applicant has failed to specify where each amendments are described within the specification. It is hereby requested that applicant specify where and/or provide the specific text of the specification that supports each of the amendments. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: because the specification does not provide for any description of the subject matter indicated/rejected (relative to the claim amendments) as being new matter.
Claim Interpretation
Content of Specification –
 (k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
	The claimed invention, an apparatus, is defined by the positively claimed elements, the structural elements listed on separate indented lines listed in the body of the claim after the transitional phrase, “comprising”. 
The terms “drain” and “drained” do not provide for any structural element of the block. It appears as if the terms are directed to a process of use of the apparatus. However, the intended process of use does not further structurally limit the apparatus. The invention is an apparatus and is not required to be used in any process at all, including any process to drain anything from anywhere. For example, what is intended “to be”; “to allow”; “so as to…; “allowing…;  to happen and/or occur does not further structurally limit the claimed apparatus as recited in the wherein clauses of claims 1 and 5-6.   
It is noted that although the claims mention waste. There is no waste positively claimed as an element of the invention nor defined within the claim as being anything specific. Such waste is considered as materials or articles intended to be used with or can be worked upon by the claimed apparatus.  A claim is only limited by positively claimed elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. MPEP 2115    Material or Article Worked Upon by Apparatus.
  As previously noted, the claims are directed to an apparatus structurally defined by the  positively claimed elements listed in the claim. The possible process of uses of the apparatus and further structures that can be, intended be used with the apparatus do not further structurally define the claimed apparatus.
It is noted that the phrase, “elongated openings” does not require the openings to extend any specific direction nor any specific distance relative to anything. Furthermore, the claim does not specify any structure that provides for fastening. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The language employed throughout the claims is vague, ambiguous, confusing, and/or directed to intended and/or use with further unclaimed articles or materials.   
As to claim 1, it is unclear what is the structural nexus, connectivity between the “one elongated openings” and the “elongated openings” and that between the “a set of holes” and “each hole”. It is presumed that applicant intends for the one elongated opening to be “each of one of the elongated openings” and “each hole” to be, reference “each hole of the set of holes….” If so then the claim should be amended to clearly recite such. 
As to claim 1, it is unclear what is structurally meant by  the phrase, “associated with”, because the phrase does not provide for nor what is required to be any definitive structural relationship between the openings and the rows. Any structures can be subjectively characterized as being “associated with” one another. 
As to claim 1, it is unclear what is the structural nexus of the plurality of wells and “a respective well”. It appears if applicant intends to refer to “a respective well of the plurality of wells of the synthesis plate.” If so, the claim should clearly recite such. Furthermore, it is unclear what is structurally meant by and considered as “aligns”. The term is not structurally defined in the claim nor specification. 
As to claims 1 and 3, it is noted that phrase “in contact with” does not provide for nor require any specific “contact” nor structural connection between structures. Therefore, it is unclear what is the structural nexus between the recess and synthesis plate. 
It appears as if the term “and” should be inserted at the end of the last line of the “a gasket…” paragraph to indicated that the “a keeper” is the last element of the list that defines the apparatus. 
As to claim 4, it is unclear what is structurally meant by the phrase “the standoffs are aligned are to reduce”. This appears to be a grammatical/editing error. Furthermore, the “standoffs” are not structurally defined as being anything specific structure in the claim nor specification. The term “aligned” is subjective, the claim does not structurally provided for what is considered as aligned.  A line (intangible, imaginary and/or tangible) can be drawn between/through any two points. The “to reduce or eliminate…” clause is directed to intended use and/or what is intended result. There is no requirement for the “stand-offs” (not defined as nor limited to any specific structure) to be located in the receiving holes.  It is unclear how the holes and standoffs being subjectively “aligned”  would produce the recited intend results. The term, “aligned”  is  broad and subjective. The phrases, does not require/establish that  “aligned” with the drain block so as to determine if any “misalignment” of the plate relative to block is reduced or eliminated relative to anything. As noted above, the claim does not provide for what is structurally considered as “aligned”.  It is unclear how one determines if misalignment is reduced. There is no relative basis to make any determination of such.
It is unclear how claims 5-6 further structurally limit the invention of claim 1 because the wherein clauses do not provide for any additional structural element nor structurally limits any previously positively claimed element of the apparatus. The claims are directed to what can be allowed to occur. There is no requirement for the apparatus to ever be used in any process including any draining of anything to or from the plurality of wells.  Reciting possible uses of the apparatus or an element with further unclaimed materials and articles does not necessarily provide for additional structural elements/limitations of the invention. It is noted that there is an exhaustive number of possible uses of the invention/apparatus as a whole and the individual positively claimed elements of the apparatus relatively to further unclaimed articles and materials. However, as previously stated, the invention is defined by the positively claimed elements listed in the claim, not possible uses of the apparatus.
 As to claim 7, it is unclear what is the structural nexus of the set of holes and “a respective hole”. It appears as if applicant intends to refer to a respective hole of the set of holes of the gasket. Furthermore, it is presumed that “each well” is intended to refer to “each of the plurality of wells”. If so, the claim should clearly recite such. It is unclear which/what well is being referenced by the phrase “the well” in the last line of the claim. Furthermore, it appears that the phrase, “that fits into”, should be “that is fitted into”.
As to claim 7, it is unclear what is the structural difference between the alternatives of “a waste tip at a bottom” and “a waste tip on a bottom” and where such alternatives are described in the specification and shown in the drawings. 
As to claim 8, it is unclear what the cut out0 is intended to prevent the plurality of rows from being obstructed from. It is noted that it appears that the cut out, itself covers/obstructs the plurality of rows. Therefore, the cut out is an obstruction. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite “a drain block located beneath the synthesis plate, the drain block comprising a sealing element having elongated openings, wherein one elongated opening is associated with each of the plurality of rows.” The specification does not describe such. Instead the specification describes “a receiving feature 205 that has 16 elongated openings 207”. See paragraphs 0034-37 of US publication. The sealing element 209 is not disclosed as comprising any such elongated openings. The receiving feature 205 and sealing element 209 are not the same structures.  Claim 1, further recites a keeper located on top of the synthesis plate, gasket and drain block. The examiner fails to locate any description of such. The keeper appears to be on top of the synthesis plate, but not on the gasket and drain block as claimed. Therefore, the claims are not consistent with the specification and are directed to new matter. If applicant disagrees, it is hereby requested that applicant provide for the specific text that describes and structurally defines a substantially air-tight uniform seal as recited in the claim.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 317.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each well comprising a waste tip at or on a bottom of the synthesis plate that fits into….must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-9 is/are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Grimberg, US 2017/0285047.
Grimberg discloses an apparatus comprising 
a synthesis plate (10) having a plurality of rows of wells;
a drain block (20) beneath plate (10) comprising a sealing element (60b) including elongated openings (42) “associated with” the plurality of rows of wells; 
a gasket (60a) between and in contact with the plate (10) and block (20) and the gasket (60a) has a set of holes  (65a) that align(s) with a respective well of the plurality of wells; and 
a “keeper” (71’, 74, 84, and unenumerated potions thereof; fastening, clips) on top of the synthesis plate, gasket, and drain block so as to apply pressure to the synthesis plate (10) and providing for an air tight seal around each of the wells of the plurality of wells in the plurality of rows or the plate. See Figures 3 and 4A-G and descriptions of such.
As to claim 3, the block 20, includes recesses 42, 28 and other those defined by other unenumerated illustrated structures.
As to claim 4, the device includes standoffs (73, 77, 83, 87) aligned with receiving holes 71” (cut outs) as illustrated in the figures.
 Claims 5-6 do not provide for any further structural limitations. However, the device can be used for “draining” rows of wells/wells separately as desired. 
As to claim 8, the securing structures, locking mechanisms 70 and components thereof can be considered as “clips”. Furthermore, it is noted that applicant did not invent “clips” nor any fasteners. By applicants own admission (in paragraph 0043 of the publication), various different chemical/mechanical fasteners were known in the art prior to filing of the instant application.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R GORDON whose telephone number is (571)272-1258. The examiner can normally be reached M-F, 8-5:30pm; off every other Friday..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN R. GORDON
Examiner
Art Unit 1798



/BRIAN R GORDON/Primary Examiner, Art Unit 1798